United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1669
                                   ___________

Larry J. Langston,                   *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
JoAnne B. Barnhart, Commissioner,    *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                         Submitted: July 3, 2002
                             Filed: July 10, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Larry J. Langston appeals the district court’s1 order affirming the denial of
disability insurance benefits (DIB). Having carefully reviewed the record, see
Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (standard of review), we
affirm.


      1
        The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas, adopting the report and recommendations
of the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern
District of Arkansas.
      Langston applied for DIB in March 1998, alleging disability since January
1996 from manic depression, left-hip pain, poor vision, and nervousness. After a
hearing, an administrative law judge (ALJ) found Langston had the residual
functional capacity (RFC) to perform medium work and thus his past relevant work
(PRW) as an assembler and fork-lift operator was not precluded.

       Langston argues that the ALJ erred in finding that he could perform his PRW.
We disagree. The ALJ properly determined that Langston was capable of performing
work at the medium exertional level after considering and discounting Langston’s
subjective complaints of additional limitations, see Dunahoo v. Apfel, 241 F.3d 1033,
1038 (8th Cir. 2001) (if ALJ discredits claimant and gives good reasons for doing so,
court will defer to his judgment), and after considering the medical records and
observations of treating physicians and others,2 see Pearsall, 274 F.3d at 1217-18
(RFC determination). Further, Langston’s description of his PRW was consistent
with the vocational expert’s characterization of these jobs as medium or light
unskilled work. Thus, the ALJ’s determination that Langston was capable of working
as an assembler and fork-lift operator is supported by substantial evidence.

     Langston’s remaining arguments also provide no basis for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.




      2
       We note Langston provided no evidence that he sought treatment for his
allegedly disabling physical and mental conditions after his prior application was
denied in April 1997.
                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-